UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 June 25, 2012 Date of Report (Date of earliest event reported) 1st Financial Services Corporation (Exact Name of Registrant as Specified in Charter) North Carolina 000-53264 26-0207901 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 101 Jack Street, Hendersonville, North Carolina (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (828)697-3100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INDEX Page Item 5.07 Submission of Matters to a Vote of Security Holders 3 Signatures 4 2 Item 5.07Submission of Matters to a Vote of Security Holders On June 25, 2012, the Corporation held its Annual Meeting of Stockholders.Of the 5,190,283 shares of common stock outstanding as of the record date for the meeting,3,345,882 shares were present at the meeting in person or by proxy.The results of the meeting are as follows: 1) Election of one director for a term of three years: Number of Shares Nominee Votes For Votes Withheld Broker Non-Votes Vincent K. Rees The nominee for election as director received the greatest number of votes and was elected director. 2) Proposal for advisory vote on executive compensation - To approve a non-binding, advisory resolution to approve the compensation of the Corporation’s named executive officers: Number of Shares Votes For Votes Against Abstentions Broker Non-Votes The vote required to approve this proposal was the affirmative vote of a majority of the votes cast on the proposal.Accordingly, this proposal was approved. 3) Proposal to ratify the appointment of independent accountants - To ratify the appointment of Elliott Davis PLLC as the Corporation’s independent accountants for the fiscal year ending December 31, 2012: Number of Shares Votes For Votes Against Abstentions Broker Non-Votes 0 The vote required to approve this proposal was the affirmative vote of a majority of the votes cast on the proposal.Accordingly, this proposal was approved. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 1ST FINANCIAL SERVICES CORPORATION Dated:June 28, 2012 By: /s/Holly L. Schreiber Holly L. Schreiber Executive Vice President & Chief Financial Officer 4
